UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7426



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN E. LOWERY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-97-411-WMN, CA-00-2454-WMN)


Submitted:   January 16, 2003             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin E. Lowery, Jr., Appellant Pro Se. Christine Manuelian, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Alvin E. Lowery, Jr., seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude for the reasons

stated by the district court that Lowery has not made a substantial

showing of the denial of a constitutional right. See United States

v.   Lowery,   Nos.   CR-97-411-WMN;   CA-00-2454-WMN   (D.   Md.   filed

July 17, 2002; entered July 18, 2002).        Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              DISMISSED




                                   2